Title: To Alexander Hamilton from Tench Coxe, 9 July 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, July 9, 1794. “The enclosed contract for Oil was recd. after the departure of the President, & it is now transmitted for the purpose of submission to him. The apprehensions of War have had some effects upon the American Whalers and the continuance of it among the greater part of the Maritime powers of Europe has either destroyed or interrupted, or greatly increased the charges of their Whale Fisheries.… An apprehension of these circumstances prompted me to secure at once a copious supply. After attempts at Philada. N York Providence, New Port, Nantucket, New Bedford & Boston, as mentioned in a former letter, the enclosed contract was the lowest.…”
